Per Curiam.
The allegations of the complaint are sufficient to allege a fraudulent transfer by the defendant Laehterman to Superior Togs Co., Inc. (Brody v. Pecoraro, 250 N. Y. 56; Kain v. Larkin, 141 N. Y. 144.) The first defense of the defendant Superior Togs Co., Inc., that the confession of judgment given to the plaintiff was invalid is insufficient for the reason that such a defense is not available to the judgment debtor. (Neusbaum v. Keim, 24 N. Y. 325.) The second defense of Superior Togs Co., Inc., which is the first defense of Lachterman, is insufficient in that, under the Debtor and Creditor Law, section 270 (Cons. Laws, ch. 12), the plaintiff may assail the transfer even though her claim had not matured. The third defense of Superior Togs Co., which is the second defense of Lachterman, is insufficient because Lachterman became personally liable for the partnership debt regardless of the origin of the obligation. The fourth defense of Superior Togs Co., Inc., which is the third defense of Laehterman, is insufficient for the reason that Lachterman and Weiss became jointly and severally liable for the debt to the plaintiff, who had the right to enforce the obligation against either party.
The order so far as appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to strike out the affirmative defenses granted.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion to strike out the affirmative defenses granted.